United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      November 17, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                             No. 05-50658
                           Summary Calendar


DAVID GUEL,

                                              Plaintiff-Appellant,

versus


JAMES D. ROCHE, Secretary
U.S. Air Force

                                              Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                         San Antonio Division
                       USDC No. SA-04-CA-152-OG
                         --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     In February 2004 David Guel ("Plaintiff") filed his original

complaint   against   James    D.   Roche,   Secretary   U.S.    Air    Force

("Defendant") asserting that Guel was discriminated against on the

basis of his national origin (Hispanic), and age (51), when he was

terminated from his employment as a sheet metal worker at Randolph

Air Force Base in Texas.      Defendant answered, and in February 2005

filed a Motion for Summary Judgment.         In April 2005 the District

     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 05-50658
                                -2-

Court granted Defendant's Motion for Summary Judgment, concluding

that Plaintiff had not shown a prima facie case of discrimination.

     Final judgment in favor of Defendant was entered on July 20,

2005.   Plaintiff timely appealed to this court.

     We have carefully reviewed the Briefs, the Reply Brief, the

Record Excerpts, and relevant portions of the Record itself.   For

the reasons stated by the District Court in its Order Granting

Defendant's Motion for Summary Judgment, we affirm the Final

Judgment entered on July 20, 2005.   AFFIRMED.




                                 2